Order entered October 30, 2019




                                             In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                      No. 05-19-01114-CV

  FRISCO ATHLETIC NETWORK, INC. D/B/A/ LONESTAR VOLLEYBALL CLUB,
                             Appellant

                                                V.

                 TRAIN KIDS NOW, INC. D/B/A DX3 ATHLETE, Appellee

                       On Appeal from the County Court at Law No. 4
                                   Collin County, Texas
                           Trial Court Cause No. 004-00767-2018

                                            ORDER
       The reporter’s record is overdue and the court reporter has informed the Court that
appellant has not requested preparation of the record. By letter dated October 17, 2019, the
Court instructed appellant to provide, within ten days, notice that it has requested preparation of
the reporter’s record and written verification that it has paid or made arrangements to pay the
reporter’s fee. We cautioned appellant that failure to comply may result in an order that the
appeal be submitted without the reporter’s record. See TEX. R. APP. P. 37.3(c). As of today’s
date, appellant has not complied. Accordingly, we ORDER this appeal be submitted without the
reporter’s record. See id.
       Appellant’s brief on the merits is due within thirty days of the date of this order.
                                                      /s/    KEN MOLBERG
                                                             JUSTICE